Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2336
                      Lower Tribunal No. 13-2423 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

Millennium Radiology, LLC, d/b/a Millennium Open MRI, a/a/o
               Homar Hutchinson-Cabrera,
                                  Appellee.

     An Appeal from the County Court for Miami-Dade County, Natalie
Moore, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A., and Gary Marks (Ft. Lauderdale), for appellee.


Before LOGUE, SCALES, and BOKOR, JJ.

     PER CURIAM.
      We reverse and remand consistent with our decision in United

Automobile Insurance Company v. Millennium Radiology, LLC, 337 So. 3d

834, 837 (Fla. 3d DCA 2022) (“Millennium's ‘identity’ is not the same in each

of these cases against United Auto; Millennium draws its identity from its

assignor from case to case. The identity element of collateral estoppel,

therefore, is not satisfied.”).




                                     2